Gbay, J.
If the agreement was as contended by the plaintiffs, they were entitled to a commission if they endeavored to sell the defendant’s land, and a sale was afterwards effected, either *552with or without the aid of the plaintiffs • and evidence that the defendant afterwards employed another broker to sell the land was immaterial, either upon the construction of such an agreement, or to prove what the agreement was. Loud v. Hall, 106 Mass. 404. A contract or memorandum in writing, binding both seller and purchaser, was a sale effected, within the meaning of the agreement on which the plaintiffs relied, although a formal deed had not been executed and delivered.

Exceptions overruled.